DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the parking area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show vertiport controller, processor, communications subsystem as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
3.	Claim 23, 25, 26, and 29, recite the limitation “parking area”. It is unclear which element is being referred to. 
4.	Claim 25, recite the limitation “vertiport controller ”. It is unclear which element is being referred to.
5.	Claim 25 and 29, recite the limitation “processor”. It is unclear which element is being referred to.
6.	Claim 25 and 29 recite the limitation “communications subsystem”. It is unclear which element is being referred to. 
7.	Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear how "vertiport controller controlling the function of said dynamic partition arrangement, the embarkation/disembarkation of the passengers and the moving of the AV from the capsule to and from the parking area and to and from the flight deck". The controller controlling the embarkation/disembarkation, and moving the AV is not clear.
8.	Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear how "vertiport controller being configured to be responsive to landing of one of the AVs on said landing pad". The controller being responsive is not clear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200010216 A1 Devaux; Franklin et al. further in view of US 20030145760 A1 Hadley, Carleton J..
9. Regarding claim 23, Devaux teaches, a vertiport for use in a transportation system transporting passengers via a fleet of passenger-conveying VTOL air vehicles (AVs), the vertiport comprising: (a) a flight deck including at least one landing pad (para 0007, runway); (b) a parking area  for the AVs (fig. 2, element 5); (c) a passenger terminal (fig. 1, element 1), 
but fails to teach, and (d) a dynamic partition arrangement defining a capsule for receiving one of the AVs at a time, wherein said dynamic partition arrangement assumes: (i) a first state in which said capsule is closed to said parking area and to said passenger terminal, and open to said flight deck for transfer of the AV to and from the flight deck, (ii) a second state in which said capsule is closed to said flight deck and to said parking area, and open to said passenger terminal for transfer of passengers to and from said passenger terminal, and (iii) a third state in which said capsule is closed to said flight deck and to said passenger terminal, and open to said parking area for transfer of the AV to and from said parking area.
However Hadley teaches, and (d) a dynamic partition arrangement (para 0019, door) defining a capsule for receiving one of the AVs at a time (fig. 11,element 70), wherein said dynamic partition arrangement assumes: (i) a first state in which said capsule is closed to said parking area and to said passenger terminal, and open to said flight deck for transfer of the AV to and from the flight deck, (ii) a second state in which said capsule is closed to said flight deck and to said parking area, and open to said passenger terminal for transfer of passengers to and from said passenger terminal, and (iii) a third state in which said capsule is closed to said flight deck and to said passenger terminal, and open to said parking area for transfer of the AV to and from said parking area  (para 0060, “two or more doors, with two doors, hangar may open and close individually). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal taught by Devaux with the turntable and hangar taught Hadley in order to store “a large number of aircrafts within a relatively small area” (para 0002).
10.	Regarding claim 24 Devaux as modified teaches, the vertiport of claim 23, Hadley teaches, wherein said capsule comprises a turntable for reorienting the AV (fig. 11. Element 71).
11.	Regarding claim 25 Devaux as modified teaches, the vertiport of claim 23, Hadley teaches, further comprising a vertiport controller  comprising at least one processor  and a communications subsystem  (para 0019), said vertiport controller controlling the function of said dynamic partition arrangement, the embarkation/disembarkation of the passengers and the moving of the AV from the capsule to and from the parking area and to and from the flight deck.
12.	Regarding claim 26 Devaux as modified teaches, the vertiport of claim 23, further comprising a roof extending across said passenger terminal, said parking area and said capsule, said roof and said dynamic partition being configured such that said capsule is isolated from outside weather conditions when in said second and third states (para 0053, covered).
13.	Regarding claim 27 Devaux as modified teaches, the vertiport of claim 23, Hadley teaches, wherein said landing pad comprises a turntable for aligning the AV with a direction of approach of a handling robot (para 0002).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devaux and Hadley as applied to claims above, and further in view of US 20150367960 A1 Dyanzio; Jeffrey et al.
	14.	Regarding claim 28 Devaux teaches, the vertiport of claim 23, but fails to teach, further comprising a plurality of handling robots configured for docking with the AVs while not in flight and transporting the AVs within the vertiport.
However Dyanzio teaches further comprising a plurality of handling robots (fig. 1, elements 103) configured for docking with the AVs while not in flight and transporting the AVs within the vertiport (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal taught by Devaux with the plurality of robots taught by Dyanzio in order to prevent damage caused by human error during handling (para 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642